UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2011 Congress Large Cap Growth Fund Annual Letter to Mutual Fund Shareholders For the period January 1, 2011 to December 31, 2011 Dear Shareholder: Performance Highlights: The stock market ended 2011 in barely positive territory after a strong fourth quarter offset a negative third quarter.For the fourth quarter ended December 31, 2011 the Congress Large Cap Growth Fund, Class R (“theFund”) returned 10.90% compared with 10.61% for the Russell 1000® Growth Index (“the Index”).For the one year ended December 31, 2011, the Fund returned 2.79% compared with 2.64% for the Index. Positive factors that helped our relative performance for the year were security selection in the consumer discretionary sector (+ 128 basis points) and security selection in the industrial sector (+270bp).Negative factors that hurt our relative performance for the period were selection in energy (-92bp) and finance (-109bp). Market Commentary: The market began 2011 in positive fashion bolstered by strong corporate earnings growth, continued low interest rates and benign inflation.That trend reversed beginning in May as the market reacted to the economic implications of the earthquake and tsunami in Japan.At the same time, it became apparent that Greece’s debt problems were here for the long haul and that other Eurozone economies such as Italy, Spain and Portugal were facing economic problems of their own.This culminated in September with the S&P 500® Index down 7%. The market reversed course in October as measured by the 11.0% return for the S&P 500.The European Central Bank and Eurozone political leaders seemed to agree on a plan to bolster the weaker members of the Union.This breathed new life into the market.Combined with continued strong corporate earnings and record levels of cash on corporate balance sheets, the stock market staged a broad base rally. As 2012 progresses there is no shortage of concerns.Despite a seemingly endless string of headlines, Greece has not approved a second fiscal package designed to decrease their debt obligations.A larger concern may be whether Europe itself can avoid a recession caused by the debt imbalances built up over the last few years.As these concerns have mounted, investors have increasingly looked to the US and developing countries to sustain economic growth. The US has made notable progress recovering from the mortgage crisis that began in 2008.Banks and other financial institutions continue to work through bad mortgages amid indications that loan growth and capital levels have improved.In addition, the January employment report indicated that 257 thousand private jobs were created and the unemployment rate declined to 8.3%.While we are far from fully recovered, the economy has continued its slow recovery. Portfolio Commentary: The portfolio remains fully invested in established growth companies.The economic recovery from the 2008 mortgage crisis has been more muted than other recoveries, likely attributable to the depth of the financial crisis.During the crisis, many 1 leading companies decreased their cost structures resulting in higher levels of profitability as the economy has slowly recovered.Greater levels of hiring than witnessed in January, 2012 would help cement a more stable and robust recovery. At year end, the two largest holdings in the portfolio were Intuitive Surgical and Apple.Intuitive Surgical rebounded nicely in 2011 after a difficult 2010.The maker of DaVinci robotic surgery machines experienced good procedure growth, i.e. their robots were used in more surgeries, bolstering earnings and easing concerns about future growth opportunities.Apple continued to exhibit strong growth driven by its iPhones and iPads. At 25.5%, technology represents the largest economic sector in the portfolio.Our technology holdings in general have strong balance sheets with little or no debt.The consumer sectors, staples and discretionary, combined make up another 26.4% of the portfolio.The US consumer has shown resilience during this slow economic recovery.Many of our consumer holdings, such as Kraft and Starbucks also have significant exposure to the developing parts of the world like China. In Closing: Thank you for the confidence you place in us and for your investment in the Fund.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Alfred A. Lagan, CFA Gregg A. O’Keefe, CFA Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers.In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investment in this report. A basis point is one hundredth of a percentage point (0.01%). Congress Large Cap Growth Fund is distributed by Quasar Distributors, LLC 2 CONGRESS LARGE CAP GROWTH FUND SECTOR ALLOCATION at December 31, 2011 (Unaudited) Sector Allocation Percent of Net Assets Information Technology 25.5% Consumer Staples 15.2% Industrials 14.5% Energy 11.3% Consumer Discretionary 11.2% Health Care 9.4% Materials 4.7% Financials 3.7% Telecommunications 2.1% Cash* 2.4% Net Assets 100.0% * Cash Equivalents and Liabilities in Excess of Other Assets. EXPENSE EXAMPLE For the Six Months Ended December 31, 2011 (Unaudited) As a shareholder of the Congress Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution and/or service fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/11 – 12/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use 3 CONGRESS LARGE CAP GROWTH FUND EXPENSE EXAMPLE For the Six Months Ended December 31, 2011 (Unaudited) (Continued) the information in the example, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/11 12/31/11 7/1/11 – 12/31/11 Class R Actual $ 960 $7.02* Class R Hypothetical (5% return before expenses) $7.22* Class I Actual $ 961 $5.78** Class I Hypothetical (5% return before expenses) $5.96** * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.00%, (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 0.75% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect one-half year period). 4 CONGRESS LARGE CAP GROWTH FUND VALUE OF $10,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Returns for the year ended December 31, 2011 Annualized Since Inception One Year (3/31/2009) Congress Large Cap Growth Fund, Class R 2.79% 16.28% Russell 1000® Growth Index 2.64% 21.62% S&P 500® Index 2.11% 20.47% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 5 CONGRESS LARGE CAP GROWTH FUND VALUE OF $500,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Returns for the year ended December 31, 2011 Annualized Since Inception One Year (4/30/2010) Congress Large Cap Growth Fund, Class I 3.04% 6.53% Russell 1000® Growth Index 2.64% 7.71% S&P 500® Index 2.11% 5.73% This chart illustrates the performance of a hypothetical $500,000 investment made on April 30, 2010, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 6 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011 Shares Value COMMON STOCKS: 97.6% Capital Goods: 9.7% Deere & Co. $ Fastenal Co. Goodrich Corp. United Technologies Corp. Consumer Durables & Apparel: 1.9% Coach, Inc. Consumer Services: 5.4% McDonald’s Corp. Starbucks Corp. Diversified Financials: 3.7% Capital One Financial Corp. T. Rowe Price Group, Inc. Energy: 11.3% Devon Energy Corp. Exxon Mobil Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Food & Staples Retailing: 2.5% Walgreen Co. Food, Beverage & Tobacco: 10.0% The Coca Cola Co. The J.M. Smucker Co. Kraft Foods, Inc. - Class A Mead Johnson Nutrition Co. Health Care Equipment & Services: 9.4% Becton, Dickinson and Co. Cerner Corp.* Intuitive Surgical, Inc.* St. Jude Medical, Inc. Household & Personal Products: 2.6% Colgate-Palmolive Co. Materials: 4.7% E.I. du Pont de Nemours & Co. Praxair, Inc. Other Information Services: 2.3% Google, Inc.* Retailing: 3.9% The TJX Companies, Inc. Dollar Tree, Inc.* Semiconductors & Semiconductor Equipment: 0.9% Arm Holdings PLC - ADR Software & Services: 9.6% Accenture PLC Check Point Software Technologies Ltd.* International Business Machines Corp. Teradata Corp.* Technology Hardware & Equipment: 12.8% Apple, Inc.* Cisco Systems, Inc. EMC Corp.* Juniper Networks, Inc.* QUALCOMM, Inc. The accompanying notes are an integral part of these financial statements. 7 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Continued) Shares Value Telecommunication Services: 2.1% American Tower Corp.* $ Transportation: 4.8% Canadian National Railway Co. United Parcel Service, Inc. TOTAL COMMON STOCKS (Cost $28,465,401) SHORT-TERM INVESTMENT: 2.5% Money Market Fund: 2.5% Invesco Short-Term Prime Portfolio - Institutional Class, 0.097% (a) TOTAL SHORT-TERM INVESTMENT (Cost $843,925) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $29,309,326) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR – American Depository Receipt (a) 7-day yield as of December 31, 2011 The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 ASSETS: Investments in securities, at value (Cost $29,309,326) (Note 2) $ Cash Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES: Payables: Administration fees Investment advisory fees, net Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ Class R: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended December 31, 2011 INVESTMENT INCOME Dividends (net of $2,252 foreign withholding tax) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Distribution fees Registration fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Legal fees Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Class R (a)(b) Net increase in net assets derived from net change in outstanding shares - Class I (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 12 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Period Ended December 31, 2011 December 31, 2010 Shares Value Shares Value Class R Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $410 and $508. Period Ended Period Ended December 31, 2011 December 31, 2010* Shares Value Shares Value Class I Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (1 ) Net increase $ $ * Class I shares have been offered since April 30, 2010. The accompanying notes are an integral part of these financial statements. 13 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period CLASS R Year Ended Year Ended Period Ended December 31, December 31, December 31, 2009* Net asset value, beginning of year/period $ $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) ) Paid-in capital from redemption fees (Note 2) —
